ORDER PER CURIAM. Cortez McClinton (“Defendant”) appeals from the trial court’s judgment convicting him of second-degree murder, in violation of Section 565.021;1 kidnapping, in violation of Section 565.110 Cum. Supp. 2013; first-degree burglary, in violation of Section 569.120 Cum. Supp. 2013; and three counts of armed criminal action, in violation of Section 571.015, associated with each of the first three offenses. Defendant argues the trial court abused its discretion in denying his motion for a continuance, plainly erred in entering a written judgment and sentence that varied from the oral pronouncement of sentence, and plainly erred in refusing to give the jury instruction for felonious restraint as a lesser-included offense for kidnapping. We have reviewed the briefs of the parties and the record on appeal and find the claim of error to be without merit. An extended opinion would have no prece-dential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).2   . All statutory references are to RSMo 2000, unless otherwise indicated.   . All rule references are to Missouri Supreme Court Rules (2017), unless otherwise indicated.